282 F.2d 899
JOHNSON FARE BOX COMPANY, a Delaware Corporation, Appellant,v.NATIONAL REJECTORS, INC., a Missouri Corporation.
No. 16508.
United States Court of Appeals Eighth Circuit.
July 11, 1960.

Appeal from the United States District Court for the Eastern District of Missouri.
Threedy, Hoban, Damon, Jeffers & Stout for appellant.
Albert F. Mecklenburger and James R. Dowdall, of Olson, Mecklenburger, von Holst, Pendleton & Neuman, Chicago, Ill., and Walter R. Mayne, of Fordyce, Mayne, Hartman, Renard & Stribling, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed on stipulation of parties. See also 8 Cir., 269 F.2d 348.